Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Wen on 4/6/2021.
The application has been amended as follows: 
In claim 1: 
Please change “the first side wall;” in line 3 to --the first side wall, both the first side wall and the second side wall bordering a top housing opening;--.
Please change “the housing,”, spanning lines 13-14, to --a lower housing opening opposite to the top housing opening,--.
Please change “the housing,”, spanning lines 16-17, to --the lower housing opening,--.
In claim 2, please change “the thermoelectric element and the first electrical connection element” in line 2 to --the thermoelectric element and at least one of the first electrical element--.
In claim 5, please change “a top housing opening” in line 2 to --the top housing opening--.
In claim 9, please change “wherein the underside of the housing is open” to --wherein the lower housing opening is provided on the underside of the housing--.
In claim 17, please change “wherein a lower housing opening” to --wherein the lower housing opening--.
In claim 20: 
Please change “the first side wall;” in line 6 to --the first side wall, both the first side wall and the second side wall bordering a top housing opening;--.
Please delete the text of lines 16 and 17.
Please change “the housing,”, spanning lines 18-19, to --a lower housing opening opposite to the top housing opening,--.
Please change “wall.” in the last line to add --wall; wherein each respective thermoelectric device is electrically connected to the other thermoelectric devices via the respective first and second electrical connection elements-- before the period. 
In claim 22, please change “the thermoelectric elements” to --the thermoelectric devices--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the previous rejections under 35 U.S.C. 112(b) are withdrawn due to Applicant’s amendment. The previous art rejections are withdrawn due to Applicant’s amendment. The closest prior art is US PGPub 2014/0102499 to Takahashi, which teaches a housing 13A partially limiting an interior space and having a top housing opening (coincident with 13B), a thermoelectric element 11 arranged in the interior space, wherein a first and second electrical connection element 12 having end sections protruding out of the housing (see Figs. and text of Takahashi). Takahashi, alone or in combination with other prior art, does not teach that the first and second electrical connection elements protrude of a lower housing opening opposite to the top housing opening in the claimed way. Therefore the claims are free of the art and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,228,923.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726